
	
		II
		110th CONGRESS
		2d Session
		S. 3340
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2008
			Mr. Martinez (for
			 himself and Mr. Nelson of Florida)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the resolution of several land ownership
		  and related issues with respect to parcels of land located within the
		  Everglades National Park. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Everglades National Park Land
			 Exchange Act of 2008.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the Everglades
			 National Park is a nationally and internationally significant resource
			 adversely affected by external factors that have altered the natural
			 hydrological conditions within the boundary of the National Park;
				(2)section 102(a) of
			 the Everglades National Park Protection and Expansion Act of 1989 (16 U.S.C.
			 410r–6(a)) modified the boundary of the National Park to include 107,600 acres
			 of land located in the Northeast Shark River Slough and the East Everglades,
			 each area of which is critical to the hydrology of the National Park;
				(3)the construction
			 of modifications to the Central and South Florida Project authorized under
			 section 104(a) of the Everglades National Park Protection and Expansion Act of
			 1989 (16 U.S.C. 410r–8(a)) is designed to improve water deliveries to the
			 National Park through physical and operational modifications to the
			 Project;
				(4)the Comprehensive
			 Everglades Restoration Plan approved by section 601(b) of the Water Resources
			 Development Act of 2000 (114 Stat. 2680) provides guidance for the
			 implementation of numerous restoration projects located in the Everglades of
			 the State of Florida, including projects that would ultimately benefit the
			 National Park;
				(5)the success of
			 the Project, the Plan, and the future ecological health of the Everglades of
			 the State depends in part on the resolution of several land ownership issues
			 relating to parcels of land located in the National Park;
				(6)the United States
			 has entered into a contingent agreement that—
					(A)provides for the
			 exchange of land with the Florida Power & Light Company; and
					(B)is contingent on
			 the approval of Congress;
					(7)the land exchange
			 proposed in the Agreement is critical to the success of the Project;
				(8)the Osceola
			 family of Roy Cypress has occupied the area of the National Park commonly known
			 as the William McKinley Osceola Hammock since before the date on
			 which the National Park was established; and
				(9)the interests of
			 the Family and the United States would be enhanced by a further delineation of
			 the rights and obligations of each party because the Hammock may be impacted by
			 construction of improvements relating to the Project.
				(b)PurposeThe
			 purpose of this Act is to direct, facilitate, and expedite the exchange of
			 certain Federal land and non-Federal land in the State to further the public
			 interest by—
				(1)authorizing an
			 exchange of land held by the United States that is affected by the
			 construction, operation, and maintenance of a relocated and raised section of
			 the Tamiami Trail, U.S. Rt. 41 roadway, pursuant to the Project;
				(2)ratifying and
			 executing a contingent agreement between the United States and the Company to
			 exchange and relocate certain property interests of the Company (including the
			 provision of easements and other actions); and
				(3)authorizing the
			 Secretary to enter into an agreement with the Family to allow the Family to
			 occupy and use certain parcels of land located in the National Park for
			 purposes consistent with the purposes and resource values of the National
			 Park.
				3.DefinitionsIn this Act:
			(1)AgreementThe
			 term Agreement means the agreement described in the
			 document—
				(A)entitled
			 Contingent Agreement Between the United States of America and Florida
			 Power & Light Company for Exchange and Relocation of Florida Power &
			 Light Company’s Property Located In or Adjacent to the Everglades National Park
			 Expansion Area; and
				(B)executed by the
			 United States and the Company on July 24, 2008, including any subsequent
			 amendments to the document.
				(2)CompanyThe
			 term Company means the Florida Power & Light Company.
			(3)FamilyThe
			 term Family means the Osceola family of Roy Cypress.
			(4)Federal
			 landThe term Federal land means the parcels of land
			 that are—
				(A)owned by the
			 United States;
				(B)administered by
			 the Secretary;
				(C)located within
			 the National Park; and
				(D)generally
			 depicted on the map as—
					(i)Tract
			 ___, which is adjacent to the Tamiami Trail,
			 U.S. Rt. 41, in existence as of the date of enactment of this Act; and
					(ii)Tract
			 ____, which is located on the eastern boundary
			 of the National Park.
					(5)HammockThe
			 term Hammock means the parcel of land that is—
				(A)commonly known as
			 the William McKinley Osceola Hammock; and
				(B)generally
			 depicted on the map as Tract ___.
				(6)MapThe
			 term map means the map prepared by the National Park Service,
			 entitled “____”, numbered
			 ____, and dated
			 ____.
			(7)Modified water
			 deliveries projectThe term modified water deliveries
			 project means the modifications to the Project authorized under section
			 104(a) of the Everglades National Park Protection and Expansion Act of 1989 (16
			 U.S.C. 410r–8(a)).
			(8)National
			 ParkThe term National Park means the Everglades
			 National Park located in the State.
			(9)Non-Federal
			 landThe term non-Federal land means the area of
			 land located in the State that is comprised of land that—
				(A)is owned by the
			 State, the specific area and location of which shall be determined by the
			 State; and
				(B)is owned by the
			 Company—
					(i)the
			 area of which comprises approximately 320 acres; and
					(ii)the location of
			 which is within the East Everglades Acquisition Area, as generally depicted on
			 the map as Tract ___.
					(10)PlanThe
			 term Plan means the Comprehensive Everglades Restoration
			 Plan—
				(A)contained in the
			 Final Integrated Feasibility Report and Programmatic Environmental Impact
			 Statement, dated April 1, 1999; and
				(B)approved under
			 section 601(b) of the Water Resources Development Act of 2000 (114 Stat.
			 2680).
				(11)ProjectThe
			 term Project means the Central and Southern Florida
			 Project.
			(12)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(13)StateThe
			 term State means the State of Florida.
			4.Land
			 exchange
			(a)Land exchange
			 authorizedIf the State offers to convey to the Secretary all
			 right, title, and interest of the State in and to the non-Federal land, and the
			 offer is acceptable to the Secretary, the Secretary shall, subject to valid
			 existing rights—
				(1)accept the offer;
			 and
				(2)convey to the
			 State all right, title, and interest of the United States in and to the Federal
			 land.
				(b)Terms and
			 conditionsThe land exchange under subsection (a) shall be
			 subject to such terms and conditions as the Secretary may require.
			(c)Appraisals;
			 equalization
				(1)Appraisals
					(A)In
			 generalThe Federal land and non-Federal land shall be appraised
			 by an independent appraiser selected by the Secretary.
					(B)StandardsAn
			 appraisal conducted under subparagraph (A) shall be conducted in accordance
			 with—
						(i)the
			 Uniform Appraisal Standards for Federal Land Acquisitions; and
						(ii)the Uniform
			 Standards of Professional Appraisal Practice.
						(2)EqualizationIf
			 the values of the Federal land and the non-Federal land to be conveyed in the
			 land exchange under subsection (a) are not equal, the values may be equalized
			 by—
					(A)donation;
					(B)payment using
			 donated or appropriated funds; or
					(C)the conveyance of
			 additional parcels of land.
					(d)Deadline for
			 completion of exchange
				(1)In
			 generalExcept as provided in paragraph (2), the land exchange
			 under subsection (a) shall be completed by not later than the date that is 90
			 days after the date on which the results of each appraisal conducted under
			 subsection (c)(1) are received by the Secretary and the State.
				(2)ExceptionIn
			 a case in which the Secretary or the State disputes the results of any
			 appraisal conducted under subsection (c)(1), the land exchange under subsection
			 (a) shall be completed by not later than the date that is 90 days after the
			 date on which the Secretary and the State resolve the dispute.
				(e)Technical
			 correctionsSubject to the agreement of the State, the Secretary
			 may make—
				(1)minor corrections
			 to correct technical and clerical errors in the legal descriptions of the
			 Federal and non-Federal land; and
				(2)minor adjustments
			 to the boundaries of the Federal and non-Federal land.
				(f)Administration
			 of land acquired by SecretaryLand acquired by the Secretary
			 through the land exchange under subsection (a) shall—
				(1)become part of
			 the National Park; and
				(2)be administered
			 in accordance with the laws (including regulations) applicable to the National
			 Forest System.
				(g)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			5.Ratification of
			 contingent agreement between the United States and the Company
			(a)Ratification of
			 agreementThe Agreement (including each term, condition,
			 procedure, covenant, reservation, and other provision contained in the
			 Agreement) is ratified.
			(b)Execution of
			 agreement
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall execute the Agreement (including the land
			 exchange under section 4(a)).
				(2)Technical
			 corrections
					(A)In
			 generalIn accordance with subparagraph (B), the Secretary,
			 subject to the agreement of the Company, may make minor corrections to correct
			 technical and clerical errors with respect to any land description or
			 instrument of conveyance contained in the Agreement.
					(B)Written notice
			 requirementTo make a minor correction under subparagraph (A),
			 the Secretary shall provide written notice, the duration of which shall be not
			 less than 30 days, to—
						(i)the
			 Committee on Energy and Natural Resources of the Senate; and
						(ii)the Committee on
			 Natural Resources of the House of Representatives.
						(c)Environmental
			 assessment
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, in accordance with paragraph (2), the Secretary may prepare an
			 environmental assessment regarding the land exchange under section 4(a).
				(2)RequirementsIn
			 preparing the environmental assessment under paragraph (1), the Secretary
			 shall—
					(A)identify
			 any—
						(i)immediate and
			 proximate effect that may arise from the land exchange under section 4(a);
			 and
						(ii)potential
			 mitigation measure that the Secretary determines to be appropriate for each
			 immediate and proximate effect identified under clause (i); and
						(B)provide for a
			 period of public notice and comment with respect to the land exchange under
			 section 4(a).
					6.Osceola family
			 perpetual use and occupancy agreement
			(a)Perpetual use
			 and occupancy agreementIn accordance with subsection (b), and
			 subject to subsection (c), the Secretary may enter into an agreement with the
			 Family to allow the Family to occupy and use the Hammock in perpetuity for the
			 purpose of a domestic residence.
			(b)Protection of
			 National ParkAn agreement entered into by the Secretary under
			 subsection (a) shall ensure that the occupancy and use of the Hammock by the
			 Family—
				(1)is carried out in
			 a manner consistent with—
					(A)this Act;
					(B)the purposes and
			 resources of the National Park; and
					(C)all applicable
			 laws (including regulations), including laws governing commercial activities
			 within the National Park (including regulations); and
					(2)does not prevent
			 the Secretary from constructing any improvements necessary to allow for the
			 completion of the Project.
				(c)Preservation of
			 HammockSubject to the written approval of the Secretary, the
			 area of the Hammock shall not be enlarged—
				(1)through the
			 addition of fill; or
				(2)by any other
			 means.
				
